DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 1, 3-9 and 14 as being unpatentable over Buettner et al. in view of Ikebata et al. of record in the previous Office Action mailed on 11/18/2020 has been withdrawn due to the Applicant’s amendment filed on 5/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 4, 6-9 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the resin components" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 fails to further limit claim 15, since claim 15 already recites halogen-free retardants.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-9 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2015/0232718) [hereinafter Wu] in view of Ikebata et al. (WO 2015/098983) [refer to English translation U.S. Pub. No. 2016/0326401; hereinafter Ikebata].
Regarding claim 1, Wu discloses a double-sided pressure-sensitive adhesive tape (Fig. 2), comprising a pressure-sensitive adhesive layer (IA) (first adhesive layer 22), a substrate (substrate 23), and a pressure-sensitive adhesive layer (IIA) (second adhesive layer 24) in this order, wherein a flame retardant is contained in at least one of the pressure-sensitive adhesive layer (IA) and the pressure-sensitive adhesive layer (IIA), a content of the flame retardant is 2 to 8 parts by mass with respect to 100 parts by mass of a total amount of the resin components in the pressure-sensitive adhesive layer (IA) and the pressure-sensitive adhesive layer (IIA) (paragraph [0115]; claims 1-4), wherein the flame retardant is ammonium polyphosphate (paragraph [0107]).
	However, Wu fails to teach a proportion (YA/XA) of a thickness (XA) of the pressure-sensitive adhesive layer (IA) and a thickness (YA) of the pressure-sensitive adhesive layer (IIA) being 2.00 or more.
	Ikebata teaches that it is well known in the double-sided pressure-sensitive adhesive tape art to vary the thicknesses of the first and second adhesive layers for the purpose of enhancing or reducing the strength of the pressure-sensitive adhesive (paragraphs [0127] and [0129]).
A/XA) of a thickness (XA) of the first pressure-sensitive adhesive layer (IA) and a thickness (YA) of the second pressure-sensitive adhesive layer (IIA) being 2.00 or more as suggested by Ikebata in order to provide a pressure-sensitive adhesive layer with increased adhesive strength and a pressure-sensitive adhesive layer with reduced adhesive strength, if so desired. 
	Regarding claims 3 and 4, Wu fails to teach wherein 90% or more of a total mass of the flame retardant is contained in the second pressure sensitive adhesive layer (IIA), and the flame retardant is contained only in the second pressure-sensitive adhesive layer (IIA). Ikebata teaches a double-sided pressure-sensitive adhesive tape wherein the flame retardant is contained only in one of the two pressure-sensitive adhesive layers and wherein 90% or more of a total mass of the flame retardant is contained in one of the two pressure sensitive adhesive layers for the purpose of providing a double-sided pressure-sensitive adhesive tape with excellent hand-tearability, flame retardance and removability (Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double-sided pressure-sensitive adhesive tape in Wu to have only one of the pressure-sensitive adhesive layers containing a flame retardant and 90% or more of a total mass of the flame retardant is contained in one of the two pressure sensitive adhesive layers as suggested by Ikebata in order to provide a double-sided pressure-sensitive adhesive tape with excellent hand-tearability, flame retardance and removability.

	Regarding claim 8, Wu fails to disclose the substrate containing a flat yarn cloth. Ikebata further teaches that it is well known in the double-sided pressure-sensitive adhesive tape art to have the substrate between the adhesive layers containing a flat yarn cloth for the purpose of providing a double-sided pressure-sensitive adhesive tape with excellent hand tearability (paragraphs [0018-0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of the double-sided pressure-sensitive adhesive tape in Wu to contain a flat yarn cloth as suggested by Ikebata in order to provide a double-sided pressure-sensitive adhesive tape with excellent hand tearability.
Regarding claim 9, the limitation “used for fixing aircraft parts” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Wu in view of Ikebata clearly teaches all the structural limitations of the claimed double-sided adhesive tape. Accordingly, the tape of Wu is capable of performing the intended use recited in claim 9. 
A) (first adhesive layer 22), a substrate (substrate 23), and a pressure-sensitive adhesive layer (IIA) (second adhesive layer 24) in this order, wherein a flame retardant is contained in at least one of the pressure-sensitive adhesive layer (IA) and the pressure-sensitive adhesive layer (IIA), a content of the flame retardant is 8 parts by mass or less with respect to 100 parts by mass of a total amount of the resin components in the pressure-sensitive adhesive layer (IA) and the pressure-sensitive adhesive layer (IIA) (paragraph [0115]; claims 1-4), wherein the entirety of the flame retardant in pressure sensitive adhesive layer (IA) and the pressure sensitive adhesive layer (IIA) is at least one selected from the group consisting of halogen-free phosphoric esters such as triphenyl phosphate, melamine polyphosphate and ammonium polyphosphate (paragraphs [0107] and [0113]).
	However, Wu fails to teach a proportion (YA/XA) of a thickness (XA) of the pressure-sensitive adhesive layer (IA) and a thickness (YA) of the pressure-sensitive adhesive layer (IIA) being 2.00 or more.
	Ikebata teaches that it is well known in the double-sided pressure-sensitive adhesive tape art to vary the thicknesses of the first and second adhesive layers for the purpose of enhancing or reducing the strength of the pressure-sensitive adhesive (paragraphs [0127] and [0129]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thicknesses of the first and second pressure-sensitive adhesive layers in Wu to have a proportion (YA/XA) of a thickness (XA) of the first pressure-sensitive adhesive layer (IA) and a thickness (YA) of the second pressure-sensitive adhesive layer (IIA) being 2.00 or more as suggested by Ikebata in order to provide a pressure-
	Regarding claims 16 and 17, Wu fails to teach wherein 90% or more of a total mass of the flame retardant is contained in the second pressure sensitive adhesive layer (IIA), and the flame retardant is contained only in the second pressure-sensitive adhesive layer (IIA). Ikebata teaches a double-sided pressure-sensitive adhesive tape wherein the flame retardant is contained only in one of the two pressure-sensitive adhesive layers and wherein 90% or more of a total mass of the flame retardant is contained in one of the two pressure sensitive adhesive layers for the purpose of providing a double-sided pressure-sensitive adhesive tape with excellent hand-tearability, flame retardance and removability (Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double-sided pressure-sensitive adhesive tape in Wu to have only one of the pressure-sensitive adhesive layers containing a flame retardant and 90% or more of a total mass of the flame retardant is contained in one of the two pressure sensitive adhesive layers as suggested by Ikebata in order to provide a double-sided pressure-sensitive adhesive tape with excellent hand-tearability, flame retardance and removability.
	Regarding claims 19 and 20, Wu discloses the first and second pressure-sensitive adhesive layers containing an acrylic resin and further containing a crosslinker (paragraphs [0081-0097], [0141] and [0146]). 
	Regarding claim 21, Wu fails to disclose the substrate containing a flat yarn cloth. Ikebata further teaches that it is well known in the double-sided pressure-sensitive adhesive tape art to have the substrate between the adhesive layers containing a flat yarn cloth for the purpose of providing a double-sided pressure-sensitive adhesive tape with excellent hand tearability 
Regarding claim 22, the limitation “used for fixing aircraft parts” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Wu in view of Ikebata clearly teaches all the structural limitations of the claimed double-sided adhesive tape. Accordingly, the tape of Wu is capable of performing the intended use recited in claim 22. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine A. Simone/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
CATHERINE A. SIMONE
Examiner
Art Unit 1781